PER CURIAM:
James J. Lewis appeals the district court’s order denying his motion to set aside his prior settlement agreement in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court on the record at the March 19, 2004, hearing on the matter. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED